CHIEF JUSTICE GRAY,
concurring in part and dissenting in part.
¶37 I agree entirely with the Court’s opinion on the issue relating to ineffective assistance of counsel. I also join in the Court’s resolution of the bifurcation issue, but only-as the Court states it-in light of the facts of this case” and, in particular, the trial court’s expeditious effort to remediate its earlier error. I respectfully dissent from the Court’s analysis of the discovery issue and from the result it reaches. I would hold that the District Court abused its discretion in severely limiting the Mother’s discovery rights and reverse.
¶38 Before turning to my views regarding the discovery issue, I feel compelled to comment on portions of the Court’s opinion on the bifurcation issue. The Court notes that the Department says the trial court “may have been in error” with regard to the failure to bifurcate; the Court also observes that "the Department asks this Court to treat the earlier assignment of temporary legal custody as a ‘temporary placement’ regardless of the actual language used....” I am out of *485patience with these kinds of statements and requests from the Department which-in my view-reflect an inappropriate overall attitude about child abuse and neglect/parental termination cases.
¶39 Must we really question whether the Department can read the plain language in the statutes requiring separate adjudicatory and dispositional proceedings? Assuming not, the Department should be responsible enough to simply concede that error occurred, rather than say it “may have” occurred.
¶40 Furthermore, for the Department to ask this Court to “treat” something as that which it is not-here, the earlier assignment of temporary legal custody as a ‘temporary placement”without regard to the actual language used-is, in my view, indefensible. The Department is obligated to ensure that child abuse and neglect cases are conducted in strict compliance with Montana’s very explicit statutory language. We have for far too long merely warned the Department about such matters. See, e.g., Matter of F.H. (1994), 266 Mont. 36, 40, 878 P.2d 890, 893 (‘We also sound a stem warning to DFS to strictly follow the statutory procedure in future cases or we will, in no certain terms, punish its conduct....”); Inquiry into M.M. (1995), 274 Mont. 166, 174, 906 P.2d 675, 680 (‘We also reiterate our warning to DPHHS to abide by the strict statutory requirements in termination proceedings or risk grave harm to the very children whom they seek to protect.”).
¶41 I have long expressed concerns about the manner in which the Department and the district courts handle child abuse and neglect/parental termination cases and this Court’s willingness to overlook conduct that does not comply with statutory mandates. See, e.g., In re M.A.W. (1993), 256 Mont. 296, 319, 846 P.2d 985, 999 (Gray, J., dissenting); Matter of F.H., 266 Mont. at 41, 878 P.2d at 894 (Gray, J., dissenting); Inquiry into M.M., 274 Mont. at 175, 906 P.2d at 680 (Gray, J., dissenting); In re M.P.M., 1999 MT 78, ¶¶ 25-26, 294 Mont. 87, ¶¶ 25-26, 976 P.2d 988, ¶¶ 25-26 (Gray, J., concurring and dissenting); In re D.A., 2003 MT 109, ¶¶ 34-39, 315 Mont. 340, ¶¶ 34-39, 68 P.3d 735, ¶¶ 34-39 (Gray, J., concurring and dissenting). It is critical, in my view, that the Court stop tolerating this kind of sloppiness from a Department which is ultimately dealing with both a parent’s constitutional right to parent her or his child and children’s best interests.
¶42 Turning to the discovery issue, it is my view that the Department’s recent change in policy with regard to making its files in youth cases available to a parent in abuse and neglect proceedings is long overdue. It is my hope that this is a policy change applicable to *486all such cases and not just where discovery is requested. Indeed, it is relatively clear to me that, had the Department implemented this policy earlier, the discovery issue might not have arisen in this case. It appears that, faced with a challenge, the Department finally has realized that its earlier policy in this regard was inappropriate.
¶43 Regarding the Court’s analysis of the discovery issue, the Court is clearly correct that the discovery rules contained in the Montana Rules of Civil Procedure apply in child abuse and neglect proceedings. I also agree that a district court has broad discretion with regard to discovery matters. I would hold , however, that the District Court’s severe limitation on discovery constituted an abuse of discretion and that the error was reversible.
¶44 Within days after the hearing on the Department’s petition for temporary legal custody of the children, counsel for the Mother filed discovery requests on the Department and its attorney, a deputy Cascade County attorney. The discovery consisted of 13 Requests for Admission, 5 Interrogatories and 2 Requests for Production. The discovery sought clearly was intended to try to pin the Department down to certain positions early in the proceedings. Indeed, some of the requests for admissions related to past events and some related to the Department’s future plans for the family.
¶45 In essence, the District Court authorized the Mother’s requests for production based on the Department’s recent policy change with regard to opening its files. It denied the remainder of Mother’s requested discovery on the general basis that the discovery sought was “obtainable in a more convenient, less burdensome and less expensive manner by review of the files.” The trial court appears to have glossed over the individual requests for admission, merely stating that “the answer is obvious, in most cases a denial ... [or] a repudiation of assertions set forth in the petition or supporting affidavit.” With respect to the Mother’s interrogatories, the Court’s reaction to the request for identification of any expert intended to be called was that the “reports of these individuals are usually contained in the file in satisfactory detail to satisfy Rule 26.”
¶46 On appeal, the Court simply states-very briefly and sumrn.arily-4h.at it cannot conclude the District Court abused its discretion in so severely limiting the Mother’s discovery rights. I absolutely disagree. According to the Court, mere file review is apparently sufficient discovery for a parent who may ultimately face losing a child, notwithstanding the breadth of discovery allowed under Rule 26, M.R.Civ.P., and almost certainly used-at least to some *487extent-by parties involved in civil legal actions about such occurrences as dog bites and minor fender benders. No explanation or analysis is offered by the Court for its conclusion.
¶47 With specific regard to the 13 requests for admissions, some do seek repudiations of assertions in the petition and supporting affidavit. I believe this is a common approach in requests for admission and I know of no authority which precludes them. Indeed, even a quick scan of Rules 36(a) and (b), M.R.Civ.P., which address requests for-and the effect of-admissions makes it apparent why this form of discovery is so prevalent and valuable. If, indeed, the answers to the 13 requests for admission were as obvious as the trial court perceived, how could such a minimal number of them be overly burdensome and inconvenient to the Department? Regarding the Mother’s 5 interrogatories, it is my view that several were overly broad, but only after the Department’s new “open file”change. On the other hand, the Mother’s interrogatories seeking any “declarations against interest” and the names of expert witnesses are entirely appropriate interrogatories which go directly to the case the Department intended to present against the Mother. Are fewer than 5 interrogatories really unduly burdensome? I am convinced this relatively minimal discovery would be allowed against any other state agency or party in general civil actions. Why the Department should receive special treatment in these cases implicating a parent’s fundamental constitutional rights is inconceivable to me.
¶48 A natural parent’s right to the care and custody of a child is a fundamental liberty interest which must be protected by fundamentally fair procedures. See, e.g., In re V.F.A., 2005 MT 76, ¶ 6, 326 Mont. 383, ¶ 6, 109 P.3d 749, ¶ 6. I daresay it is commonly perceived that, more often than not, the “cards are stacked” against a parent in these types of proceedings from the time of the Department’s initiating petition or action. However broad a trial court’s discretion, I believe that discretion must be exercised in a more thoughtful and balanced manner in these kinds of cases involving a fundamental liberty interest. Placing more burden on a parent by denying reasonable written discovery strikes me as facially unfair and dangerously close to a denial of due process. Moreover, if the Department cannot adequately-but fairly-process these cases, the remedy is to seek more resources from the Legislature. The remedy is not for a trial judge to tell the parent that discovery is obtainable in a “more convenient, less burdensome and less expensive manner” when it is altogether clear that only the Department’s convenience, burden *488and expense are being considered.
¶49 The Court observes that the Mother has not established prejudice. I can only question how she could do so absent the discovery she sought. Without either admissions or denials, how could she establish that the Department had changed its position later to her detriment? Without the Department’s express identification of its expert witnesses, how could she know how best to prepare for expert testimony?
¶50 Finally, I cannot join the Court’s “caution”-apparently addressed to the Department and trial courts-that parents have the full right to discover the case against them. As noted above, we continue to “caution” about compliance with the law. Our cautions apparently fall on deaf ears. How can the Court be looking “askance” at blanket denials or other discovery orders which hinder a parent’s full right to discovery when, in the same opinions, it countenances the blanket denial of reasonable numbers of requests for admissions and interrogatories, common modes of discovery explicitly authorized by the rules of civil procedure?
¶51 We are all protective of the best interests of Montana’s children, as well we should be. In my view, however, we must do better than this with regard to ensuring that parents’ rights to fundamentally fair proceedings also receive at least minimal protection. If we do not do so when we can, the termination of parental rights in Montana will become pro forma. And that will be a sad day for Montana.
¶52 I dissent from the Court’s affirmance on the discovery issue. I would reverse the District Court.